Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tatlicioglu et al. (US 2018/0006833) in view of Qian et al. (US 2013/0219081).
In regard to claim 1, Tatlicioglu disclosed:
obtaining information from a Software Defined Networking (SDN) controller communicatively coupled to a plurality of devices in a Content Distribution Network (CDN); Tatlicioglu [0013], [0044]
determining a topology including stores for content on the plurality of devices based on the information; and Tatlicioglu [0060]-[0073]
providing the topology … to the plurality of devices, ... Tatlicioglu [0060]-[0073]
Tatlicioglu failed to disclose:
providing the …  Named Data Networking (NDN) strategies to the plurality of devices, wherein the NDN strategies each relate to forwarding paths for content to user devices based on the topology.

providing the …  Named Data Networking (NDN) strategies to the plurality of devices, wherein the NDN strategies each relate to forwarding paths for content to user devices based on the topology. Qian [0026]-[0027]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NDN forwarding strategies with the SDN of Tatlicioglu in order to strategically make decisions on how to forward packets in Tatlicioglu to find the shortest path.  Qian [0027]
In regard to claim 2, Tatlicioglu disclosed:
performing the obtaining step with one or more additional SDN controllers for additional information; and Tatlicioglu [0075]
performing the determining and providing steps with the additional information. Tatlicioglu [0075]-[0089]
Claim 9 is rejected for substantially the same reasons as claim 1.
Claim 10 is rejected for substantially the same reasons as claim 2.
Claim 16 is rejected for substantially the same reasons as claim 1.

Claims 3, 4, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatlicioglu in view of Qian as applied to claim 1 above, and further in view of Tuliani et al. (US 2013/0159383).
In regard to claim 3, Tatlicioglu / Qian failed to disclose:
requesting caching of some of the content on any of the plurality devices via one of communicating to an agent or application on a device and injecting a request into the CDN via any of network management, orchestration, and the SDN controller.
However, Tuliani disclosed:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to predictively cache content in Tatlicioglu / Qian in order to speed up access of content being requested in the Tatlicioglu / Qian SDN.
In regard to claim 4, Tatlicioglu / Qian failed to disclose:
obtaining content information including the content likely to be requested by users and timeframe; and
requesting caching of the content on the plurality of devices based on the content information.
However, Tuliani disclosed:
obtaining content information including the content likely to be requested by users and timeframe; and Tuliani [0043]-[0045]
requesting caching of the content on the plurality of devices based on the content information. Tuliani [0043]-[0045]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to predictively cache content in Tatlicioglu / Qian in order to speed up access of content being requested in the Tatlicioglu / Qian SDN.
Claim 11 is rejected for substantially the same reasons as claim 3,
Claim 12 is rejected for substantially the same reasons as claim 4.
Claim 17 is rejected for substantially the same reasons as claim 3.
Claim 18 is rejected for substantially the same reasons as claim 4.

s 5, 6, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatlicioglu / Qian as applied to claim 1 above, and further in view of Fix et al. (US 2016/0294956).
In regard to claim 5, Tatlicioglu / Qian failed to disclose:
obtaining results related to analysis of content usage information; and
identifying placement of the content at the plurality of devices based on the results.
However, Fix disclosed:
obtaining results related to analysis of content usage information; and Fix [0015], [0021]-[0022]
identifying placement of the content at the plurality of devices based on the results. Fix [0016], [0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to strategically cache content in the Tatlicioglu / Qian SDN in order to decrease delays in accessing the requested content in the Tatlicioglu / Qian SDN.
In regard to claim 6, Tatlicioglu / Qian failed to disclose:
for some content of the content, causing placement of the some content at multiple devices of the plurality of devices that are geographically diverse from one another.
However, Fix disclosed:
for some content of the content, causing placement of the some content at multiple devices of the plurality of devices that are geographically diverse from one another. Fix [0016], [0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to strategically cache content in the Tatlicioglu / Qian SDN in order to decrease delays in accessing the requested content in the Tatlicioglu / Qian SDN.
Claim 13 is rejected for substantially the same reasons as claim 5.
Claim 14 is rejected for substantially the same reasons as claim 6.
Claim 19 is rejected for substantially the same reasons as claim 5.
Claim 20 is rejected for substantially the same reasons as claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tatlicioglu / Qian  as applied to claim 1 above, and further in view of Talur et al. (US 10,069,725).
In regard to claim 7, Tatlicioglu / Qian failed to disclose:

However, Talur disclosed:
providing routes to all or a subset of known naming domains in all or a subset of Forwarding Information Bases of the plurality of devices. Talur col. 1 line 62 – col. 2, line 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a Forwarding Information Base to provide routing in the Tatlicioglu / Qian SDN in order to teach the routes used in the discovered topology of Tatlicioglu / Qian’s SDN, which would allow for packet flows.
Claim 15 is rejected for substantially the same reasons as claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tatlicioglu / Qian as applied to claim 1 above, and further in view of Rangarajan et al. (US 2016/0285671).
In regard to claim 8, Tatlicioglu / Qian failed to disclose the CDN utilizes Universal Resource Identifiers (URIs).
However, Rangarajan disclosed the CDN utilizes Universal Resource Identifiers (URIs). Rangarajan [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a URI to point to content in the Tatlicioglu / Qian SDN in order to easily access the content stored in the Tatlicioglu / Qian SDN.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,771,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims in the instant application are a broader recitation of the claimed invention in the ‘590 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445